     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 1 of 16




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

JOEL QUINONES,                                CASE NO.

      Plaintiff,

v.

ROBERT WILKIE in his official Capacity
as SECRETARY, VETERANS AFFAIRS,

     Defendant.
________________________________/

                                   COMPLAINT

      Plaintiff, JOEL QUINONES, hereby sues Defendant, ROBERT WILKIE in

his official Capacity as SECRETARY, VETERANS AFFAIRS, and alleges:

                                 JURISDICTION

      1.     This is an action brought under Title VII of the Civil Rights Act of

1964, codified at 42 U.S.C. §2000e et seq., and under the Rehabilitation Act, 29

U.S.C. §794, et seq.

      2.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331

(federal question jurisdiction) and 28 U.S.C. § 1343 (civil rights claim jurisdiction).

      3.     This is an action involving claims which are, individually, in excess of

Seventy- Five Thousand Dollars.
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 2 of 16




                                   THE PARTIES

      4.     At all times pertinent hereto, Plaintiff, JOEL QUINONES, has been a

resident of the State of Florida and employed by Defendant. Plaintiff is a member

of a protected class because of his ethnicity/ race/national origin (Hispanic/ Latino),

and disability (history of drug dependance) and because he reported unlawful

employment practices and has been retaliated against thereafter. Plaintiff is a

resident of the United States.

      5.     At all times pertinent hereto, Defendant ROBERT WILKIE in his

official Capacity as SECRETARY, VETERANS AFFAIRS, has been organized and

existing under the laws of the United States and operated the Gulf Coast Veterans

Health Care System, Veterans Administration Hospital (“HOSPITAL” or

“Defendant”).     At all times pertinent to this action, Defendant has been an

"employer" as that term is used under the applicable laws identified above.

Defendant is Plaintiff’s employer as it relates to these claims.

                           CONDITIONS PRECEDENT

      6.     Plaintiff has satisfied all conditions precedent to bringing this action.

This case is timely filed thereafter.

                  STATEMENT OF THE ULTIMATE FACTS

      7.     Plaintiff Dr. JOEL QUINONES, a Hispanic/ Latino, Puerto Rican man

with an actual or perceived disability and/or record of impairment, began his
                                       2
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 3 of 16




employment with Defendant on August 10, 2017 and, at all times pertinent to this

action, was hired to work as a Physician at Defendant’s HOSPITAL in Biloxi,

Mississippi until his unlawful termination/ revocation of hire on February 12, 2018.

      8.     Defendant was aware of Plaintiff’s Hispanic/Latin ethnicity/national

origin as he listed his ethnic origins on his application, had employees who emailed

and spoke about his ethnicity to Plaintiff, and because Defendant had to interact with

Puerto Rican licensing authorities in order to verify Plaintiff’s credentials. Plaintiff

even forwarded Defendant an e-mail he wrote in Spanish to the Puerto Rican

licensing authority asking them to send his information to Credentialing Officer

(“CO”) Dominic Duplichien. From the start of the process, Duplichien remarked

about always having trouble from Puerto Rico.

      9.     Plaintiff is a Dual Board-Certified Physician licensed by multiple state

boards and Puerto Rico with no malpractice issues on his record.

      10.    Despite Plaintiff’s best efforts, stellar record and recommendations, and

attempts to cooperate with Defendant, Plaintiff has been subjected to disparate

treatment, different terms and conditions of employment, and held to a different

standard because of his ethnicity/race/national origin (Hispanic/ Latino) and

disability (history of overcoming drug dependance). Further, he has been retaliated

against because he reported discrimination.


                                           3
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 4 of 16




      11.    Plaintiff was treated less favorably than non-Hispanic/ Latino

employees and those whom Defendant perceived as disabled or having a record of

impairment. Defendants employees, CO Dominic Duplichien in particular, were not

well suited to obtain information from Puerto Rico and treated applicants from there

with more hostility due to the difficulty in obtaining records.

      12.    The disparate treatment and retaliation came at the hands of specifically

but not limited to Associate Chief of Staff for Primary Care (“Ass. Chief of Staff”)

Dr. Nicholas Masozera, Acting Medical Chief Director (“Acting MCD”)

Christopher Salso, Chief of Quality Management overseeing credentialing (“CQM”)

Kelly Woods, CO Duplichien, Interim Medical Center Director Dr. M. Christopher

Saslo and others.

      13.    In August of 2017, Defendant interviewed Plaintiff for the position of

Primary Care Physician at Defendant’s HOSPITAL.

      14.    On August 10, 2017, Defendant selected Plaintiff as a candidate,

offered him the job, and notified him to begin the credentialling process for the job

through an e-mail from Dr. Robert Mishra.

      15.    Based on Defendant’s promises of future employment, Plaintiff

permanently relocated, turned down multiple job offers, and left his schedule open

to accommodate Defendant.


                                          4
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 5 of 16




      16.      On December 20, 2017, Plaintiff was set up with a login and password

for Vetpro, where he was instructed to submit documentation, which he did.

      17.      Plaintiff did everything he was instructed to do, provided all the

documents and information asked of him, but that was not enough for Defendant.

      18.      Defendant had difficulty obtaining information on Plaintiff’s licensure

in Puerto Rico, as evidenced by the tone of Defendant’s e-mail to Plaintiff “I have

CC'ed you on the emails I sent to the PR licensing people. After 23 phone calls,

multiple messages and transfers I was able to speak to someone who was kind

enough to provide the license # 12777.”

      19.      This is when Defendant’s onboarding process began to seriously

deteriorate.

      20.      By the end of the first week of January 2018, Plaintiff was still not

working, he wrote Defendant to complain of its pace and see if there was anything,

he could do to speed up the process. He reminded Defendant of the fact that he had

relied on Defendant’s promises of employment in moving, turning down other

offers, and clearing his schedule and has not seen any progress.

      21.      On January 10, 2018, Defendant finally obtained the paperwork from

Puerto Rico and began Plaintiff’s credentialling process.

      22.      While credentialling Plaintiff, Defendant found a record of Plaintiff

from his active duty service in the Marine Corps Air Station Iwakuni, Japan in 1999.
                                          5
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 6 of 16




The record listed that, due to a drug dependency, Plaintiff’s clinical privileges were

suspended for six (6) months and his privileges to independently prescribe or

administer narcotics were suspended for five (5) years.

      23.    It should first be noted that this was only in Plaintiff’s record because

he agreed to waive his right to a Board of Inquiry (“BOI”) for the discharge, which

could have invalidated the report due to his documented diagnosis of addiction.

Plaintiff was diagnosed with prescription opioid dependence in 1997. Thereafter, he

sought treatment for his addiction in 1997 and has not had a relapse since that time.

      24.    As a result of his addiction and family issues, Plaintiff accepted an

Other Than Honorable “OTH” discharge to be separated from the Navy which would

allow him to return home.

      25.    He took the OTH discharge in order to be reunited with his family and

waived his right to fight the charge which was clearly based on his disability.

      26.    Drug addiction and dependency is a serious medical condition which

affects millions of Americans annually and is a recognized Disability. Plaintiff

admits that he has a record of dependency and a record of overcoming it. Drug

dependency is a condition which would substantially limit one’s major life activities

depending on the specific factual circumstances.

      27.    It is also important to note that according to Defendant’s own report,

this incident had no impact on Plaintiff’s licenses, Plaintiff has had no further issues
                                           6
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 7 of 16




on his official record in the last twenty-one (21) years he has been practicing, and

has never had any malpractice charges or cases against him.

      28.    Upon receipt of this information, CQM Dr. Kelly Woods, immediately

responded, “Quite concerning.” However, Dr. Robert Mishra stood up for Plaintiff

after receiving Plaintiff’s detailed account of the events, urging that Defendant

approve the hire, verify the credentials, and bring Plaintiff to the committee. Dr.

Mishra, also noted that he “believe[d] that this individual is a very low risk hire and

he would be a be an asset to our health care system.” (emphasis provided in original

e-mail).

      29.    This smoothed things over briefly, but Defendant continued to have

troubles with Plaintiff’s Puerto Rican licensure documents being in Spanish and not

being able to translate them.

      30.    CO Duplichien apparently mistakenly believed the certificate stated

that Plaintiff’s license was invalid due to failure to turn in his Continuing Education

Units. This was incorrect, false, and a gross misinterpretation of Plaintiff’s good

standing.

      31.    Dr. Mishra came to the rescue again and had his Spanish Nurse Lucy

Martin translate the certificate. Dr. Mishra then notified Defendant that the

certificate said it was not active because of non-renewal, not failure to comply or

discipline and that Plaintiff had notified Dr. Mishra that he allowed the license to
                                           7
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 8 of 16




expire because he was moving to Florida and no longer required a Puerto Rico

license.

      32.    The issues of Spanish communication and translation, getting

Plaintiff’s Puerto Rican documents, and finding his military record from over twenty

years prior about his disabling condition prompted Ass. Chief of Staff for Primary

Care Dr. Masozera to e-mail CQM Dr. Woods, Dr. Mishra, CO Duplichien, and

others that before Plaintiff could start, Defendant needed Primary Source

Verification of Plaintiff’s license.

      33.    Dr. Mishra correctly pointed out that Defendant already had primary

source verification by way of the Puerto Rican verification, re-recommended

Plaintiff for verification and to start his employment. Dr. Mishra also asked what

the real reason for the delay was.

      34.    On information and belief, Defendant was hesitant to hire Plaintiff

because of the difficulty in obtaining or translating his Spanish language credentials,

specifically because of his Hispanic/ Latino ethnicity and/ or because of Defendant’s

perception of Plaintiff as disabled or his record of impairment.

      35.    On January 11, 2018, Dr. Mishra forwarded CQM Dr. Woods, Ass.

Chief of Staff for Primary Care Dr. Masozera, and CO Duplichien a letter signed by

the President/ Director of the Puerto Rico Medical Discipline and Licensure Board

confirming that Plaintiff’s license was verified and he was compliant with all laws.
                                          8
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 9 of 16




Dr. Mishra again requested Plaintiff be hired, citing a lack of sufficient staff at

Defendant’s HOSPITAL.

      36.       On January 12, 2018, CQM Dr. Woods, e-mailed Dr. Mishra to “cease

and desist with such emails” as Plaintiff’s offer was to be rescinded.

      37.       Interim Medical Center Director Dr. M. Christopher Saslo sent the

order to “stand down from any recruitment/onboarding of the physician (Plaintiff)”

citing a “national mandate to terminate anyone with a restricted/revoked license.”

Such a mandate, however, did not apply to Plaintiff as his license was neither

restricted nor revoked, he was in good standing, and he had provided ample evidence

to show that.

      38.       On January 22, 2018, Plaintiff called and spoke with CO Duplichien,

requesting to know why the process was taking so long. Duplichien misrepresented

what the Puerto Rican Licensing Authority had relayed about Plaintiff’s standing,

claiming that he was not in good standing due to not turning in continuing education

credits. Defendant knew or should have known this was false as Defendant’s

employee, who had translated the Spanish explanation for Plaintiff’s Puerto Rican

License Status, showed that the non-renewal was due to Plaintiff moving to Florida.

Plaintiff expressed concerns about the hiring process and that he thought CO

Duplichien was not taking Plaintiff’s application seriously.


                                          9
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 10 of 16




      39.    That next day, CO Duplichien apparently created a report against

Plaintiff for implying that Duplichien was incompetent in his handling of Plaintiff’s

application and interpretation of Defendant’s policy.

      40.    Defendant requested Plaintiff renew his Puerto Rico License and obtain

a certificate of good standing to make sure there was no issues with his status, which

he did. On February 9, 2018, it was approved. That day, Dr. Mishra e-mailed Dr.

Reginald Labossiere for help getting Plaintiff hired, explaining Plaintiff’s situation,

that he had been waiting eleven (11) months and was understandably frustrated, that

Defendant needed the open positions filled urgently, and that Plaintiff’s license had

never been revoked.

      41.    On February 12, 2018, the Associate Chief of Staff for Ambulatory

Care and Chief Medical Officer fired/refused to hire Plaintiff when Defendant

rescinded its job offer for the position of Physician.

      42.    Upon information and belief, Defendant replaced Plaintiff and/or hired

a person who is not Hispanic/Latino, who is not disabled, nor does Defendant

perceive the replacement/hire as disabled nor does the replacement/hire have a

record of having an impairment.

      43.    Plaintiff has retained the undersigned to represent his interests in this

cause and is obligated to pay a fee for these services. Defendant should be made to

pay said fee under the statutes referenced above.
                                         10
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 11 of 16




                          COUNT I
       RACE/ETHNICITY/NATIONAL ORIGIN DISCRIMINATION
      44.    Paragraphs 1 through 43 are re-alleged and incorporated herein by

reference.

      45.    This is an action against Defendant for discrimination based upon

race/national origin brought under 42 U.S.C. §2000e et seq.

      46.    Plaintiff has been the victim of discrimination on the basis of his

race/ethnicity and/or national origin in that he was treated differently than similarly

situated non-Hispanic/Latino employees of Defendant and has been subject to

hostility and poor treatment on the basis, at least in part, of his race/ethnicity and/or

national origin.

      47.      Defendant is liable for the differential treatment and hostility towards

Plaintiff because it controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

      48.    Furthermore, Defendant knowingly condoned and ratified the

differential treatment of Plaintiff as more fully set forth above because it allowed the

differential treatment and participated in same.




                                             11
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 12 of 16




      49.    Defendant's known allowance and ratification of these actions and

inactions created, perpetuated and facilitated an abusive and offensive work

environment within the meaning of the statutes referenced above.

      50.    In essence, the actions of agents of Defendant, which were each

condoned and ratified by Defendant, were of a race/ethnicity-based nature and in

violation of the laws set forth herein.

      51.    The discrimination complained of herein affected a term, condition, or

privilege of Plaintiff's prospective employment with Defendant and he was not hired

by Defendant.

      52.    The events set forth herein led, at least in part, to Defendant’s refusal

to hire Plaintiff and/or withdrawal of the offer to hire him.

      53.    Defendant's     conduct      and   omissions       constitutes   intentional

discrimination     and     unlawful       employment       practices      based    upon

race/ethnicity/national origin in violation of 42 U.S.C. §2000e et seq.

      54.    As a direct and proximate result of Defendant's conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front pay,

interest on pay, bonuses, and other benefits. These damages have occurred in the

past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable relief.
                                        12
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 13 of 16




                                  COUNT II
                         DISABILITY DISCRIMINATION

      55.     Paragraphs 1through 43 above are re-alleged and incorporated herein.

      56.     This count sets forth a claim for discrimination on the basis of

Plaintiff’s actual or perceived mental or physical disability and/ or record of

impairment.

      57.     Plaintiff has been the victim of discrimination on the basis of actual or

perceived disability and/or record of impairment. Plaintiff applied for a position with

Defendant and he was denied the position due at least in part to his

disability/perceived disability/record of having an impairment. Plaintiff was treated

differently than similarly situated employees who are non-disabled, not perceived as

disabled, or do not have a comparable record of impairment to Plaintiff.

      58.     Defendant is liable for the differential treatment and its refusal to hire

Plaintiff, which adversely affected a term, condition, or privilege of Plaintiff’s

prospective employment with Defendant.

      59.     Defendant controlled the actions and inactions of the persons making

decisions affecting Plaintiff or it knew or should have known of these actions and

inactions and failed to take prompt and adequate remedial action or took no action

at all to prevent the abuses to Plaintiff.

                                             13
     Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 14 of 16




      60.    In essence, the actions of agents of Defendant, which were each

condoned and/or ratified by Defendant, were disability/perceived disability-based

and in violation of the laws set forth herein.

      61.    The discrimination complained of herein affected terms, conditions,

and privileges of Plaintiff's prospective employment by Defendant. The events set

forth herein led, at least in part, to the refusal to hire Plaintiff and/or the withdrawal

of the offer to hire him.

      62.    Defendant’s acts and omissions constituted intentional discrimination

and unlawful employment practices based upon disability or perceived disability,

under the laws cited herein.

      63.    As a direct and proximate result of Defendant’s conduct described

above, Plaintiff has suffered emotional distress, mental pain and suffering, past and

future pecuniary losses, inconvenience, bodily injury, mental anguish, loss of

enjoyment of life and other non-pecuniary losses, along with lost back and front pay,

interest on pay, bonuses, and other benefits. These damages have occurred in the

past, are occurring at present, and likely will continue in to the future. Plaintiff is

entitled to equitable/injunctive relief.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant for the

following:
                                           14
Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 15 of 16




       (a)    that process issue and this Court take jurisdiction over this case;

       (b)    that this Court grant equitable relief against Defendant under the

              applicable counts set forth above, mandating Defendant’s

              obedience to the laws enumerated herein and providing other

              equitable relief to Plaintiff;

       (c)    enter judgment against Defendant and for Plaintiff awarding all

              legally-available general and compensatory damages and

              economic loss to Plaintiff from Defendant for Defendant’s

              violations of law enumerated herein;

       (d)    enter judgment against Defendant and for Plaintiff permanently

              enjoining Defendant from future violations of law enumerated

              herein;

       (e)    enter judgment against Defendant and for Plaintiff awarding

              Plaintiff attorney's fees and costs;

       (f)    award Plaintiff interest where appropriate; and

       (g)    grant such other further relief as being just and proper under the

              circumstances.

                  DEMAND FOR TRIAL BY JURY

 Plaintiff hereby demands a trial by jury on all issues herein that are so triable.


                                     15
Case 3:20-cv-06005-TKW-HTC Document 1 Filed 12/17/20 Page 16 of 16




                                    Respectfully submitted,

                                    /s/ Marie A. Mattox
                                    Marie A. Mattox [FBN 0739685]
                                    MARIE A. MATTOX, P.A.
                                    203 North Gadsden Street
                                    Tallahassee, FL 32301
                                    Telephone: (850) 383-4800
                                    Facsimile: (850) 383-4801

                                    ATTORNEYS FOR PLAINTIFF




                               16
